conviction was filed on December 14, 1995, and no direct appeal was
                taken. 2 Appellant was retried on the remaining three counts in 1997 and
                was convicted of all three counts. The remittitur on direct appeal from
                this second trial was issued on February 11, 2002.
                              The instant petition was filed 18 years after entry of the 1995
                judgment of conviction and more than 10 years after the issuance of the
                remittitur on direct appeal of the 1997 judgment of conviction. Appellant's
                petition was therefore untimely filed.     See NRS 34.726(1). Appellant's
                petition was also successive because he had previously filed post-
                conviction petitions for a writ of habeas corpus, and it constituted an
                abuse of the writ as he raised claims new and different from those raised
                in his previous petitions. 3 See NRS 34.810(1)(b)(2); NRS 34.810(2).
                Appellant's petition was procedurally barred absent a demonstration of
                good cause and actual prejudice.      See NRS 34.726(1); NRS 34,810(1)(b);
                NRS 34.810(3). Moreover, because the State specifically pleaded laches,
                appellant was required to overcome the rebuttable presumption of
                prejudice. NRS 34.800(2).
                              Appellant first argued that the ineffective assistance of trial
                and/or appellate counsel excused his procedural defects. Appellant's
                argument did not demonstrate good cause, because a claim of ineffective
                assistance of counsel that is itself procedurally barred cannot be good


                      2 A1 untimely appeal-deprivation claim was the subject of appellant's
                first post-conviction petition for a writ of habeas corpus. See Lewis v.
                State, Docket Nos. 30567, 33145 (Order of Affirmance, February 7, 2001).

                          Lewis v. State, Docket Nos. 30567, 33145 (Order of Affirmance,
                      3 5ee
                February 7, 2001); Lewis v. State, Docket No. 60522 (Order of Affirmance,
                December 12, 2012).

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                       cause to excuse a procedural defect.       Hathaway v. State, 119 Nev. 248,
                       252-53, 71 P.3d 503, 506 (2003).
                                   Appellant also argued that he had good cause to excuse his
                       procedural defects because this court consolidated his direct appeal from
                       his 1997 judgment of conviction with his appeal from the denial of his
                       post-conviction petition for a writ of habeas corpus challenging the 1995
                       judgment of conviction. Appellant's argument did not demonstrate good
                       cause, because it failed to explain the 13-year delay between the order
                       consolidating the appeals and the filing of the instant petition. See id.
                                   Finally, to the extent appellant argued that Martinez v. Ryan,
                       566 U.S. , 132 S. Ct. 1309 (2012), provided good cause to overcome his
                       procedural defects, his argument was without merit. Even assuming,
                       without deciding, that      Martinez       applies to state habeas corpus
                       proceedings, appellant was still untimely because his petition was not filed
                       within a reasonable time from that decision. See Hathaway, 119 Nev. at
                       252, 71 P.3d at 506. Moreover, appellant failed to overcome the
                       presumption of prejudice to the State pursuant to NRS 34.800(2). We
                       therefore conclude that the district court did not err in denying the
                       petition as procedurally barred. Accordingly, we
                                   ORDER the judgment of the district court AFFIRMED.




                                                Pickering



                        -C24a)te
                       Parraguirre r


SUPREME COURT
        OF
     NEVADA
                                                              3
(0) 1947A    4§Ecoi,
                 cc: Hon. Stefany Miley, District Judge
                      Clyde Lewis
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   4
(0) 1907A    e